UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                        No. 17-1981


PALWINDER SINGH,

                   Debtor - Appellant,

             v.

THOMAS PATRICK GORMAN,

                   Trustee - Appellee,

             and

USBC - ALEXANDRIA,

                   Party-in-Interest.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:17-cv-00266-TSE-MSN)


Submitted: January 30, 2018                                Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Palwinder Singh, Appellant Pro Se. Marcelo Ramiro Michel, OFFICE OF THE
CHAPTER 13 TRUSTEE, Alexandria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Palwinder Singh appeals from the district court’s order affirming the bankruptcy

court’s order dismissing his Chapter 13 bankruptcy petition. We have reviewed the record

provided on appeal and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Singh v. Gorman, No. 1:17-cv-00266-TSE-MSN (E.D. Va.

filed June 23, 2017; entered June 26, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3